Case 1:20-cv-01197-PAB-SKC Document 1 Filed 04/29/20 USDC Colorado Page 1 of 12




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:20-cv-1197

  Michael Sposato, Individually and on Behalf of All Others Similarly Situated,
         Plaintiff,

  v.

  Crandall Drilling & Pump Service, LLC, and Howard Crandall,
         Defendants.


                     ORIGINAL COMPLAINT—COLLECTIVE ACTION


         COMES NOW Plaintiff Michael Sposato (“Plaintiff”), individually and on behalf of

  all others similarly situated, by and through his attorneys April Rhéaume and Josh

  Sanford of Sanford Law Firm, PLLC, and for his Original Complaint—Collective Action

  against Defendant Crandall Drilling & Pump Service, LLC, and Howard Crandall

  (collectively “Defendant” or “Defendants”), and in support thereof they do hereby state

  and allege as follows:

                             I.      PRELIMINARY STATEMENTS

         1.     This is a collective action brought by Plaintiff, individually and on behalf of

  all others similarly situated hourly-paid workers employed by Defendant at any time within

  a three-year period preceding the filing of this Complaint.

         2.     Plaintiff brings this action under the Fair Labor Standards Act, 29 U.S.C. §

  201, et seq. (“FLSA”), for declaratory judgment, monetary damages, liquidated damages,

  prejudgment interest, and costs, including reasonable attorneys’ fees, as a result of



                                                Page 1 of 12
                  Michael Sposato, et al. v. Crandall Drilling & Pump Service, LLC, et al.
                                  U.S.D.C. (D. Colo.) No. 1:20-cv-1197
                                Original Complaint—Collective Action
Case 1:20-cv-01197-PAB-SKC Document 1 Filed 04/29/20 USDC Colorado Page 2 of 12




  Defendants’ failure to pay Plaintiff and other hourly-paid workers lawful overtime

  compensation for hours worked in excess of forty (40) hours per week.

         3.      Plaintiff also brings this action under the Colorado Wage Act, C.R.S. § 8-4-

  101, et seq. (“CWA”) and Colorado Minimum Wage Order No. 34, 7 C.C.R. § 1103-1

  (“CMWO”).

         4.      Upon information and belief, for at least three (3) years prior to the filing of

  this Complaint, Defendants have willfully and intentionally committed violations of the

  FLSA, the CWA and the CMWO as described, infra.

                             II.       JURISDICTION AND VENUE

         5.      The United States District Court for the District of Colorado has subject

  matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because this

  suit raises federal questions under the FLSA.

         6.      Defendant does business in this District and a substantial part of the events

  alleged herein occurred in this District; therefore, venue is proper within this District

  pursuant to 28 U.S.C. § 1391.

         7.      The witnesses to the wage violations herein reside in this District.

         8.      The records and other documents related to the payroll practices that

  Plaintiff challenge are located in this District.

                                      III.       THE PARTIES

         9.      Plaintiff is a resident and citizen of Arapahoe County.

         10.     Separate Defendant Crandall Drilling & Pump Service, LLC (“Crandall

  Drilling”), is a domestic limited liability company.




                                                 Page 2 of 12
                   Michael Sposato, et al. v. Crandall Drilling & Pump Service, LLC, et al.
                                   U.S.D.C. (D. Colo.) No. 1:20-cv-1197
                                 Original Complaint—Collective Action
Case 1:20-cv-01197-PAB-SKC Document 1 Filed 04/29/20 USDC Colorado Page 3 of 12




         11.     Crandall Drilling’s registered agent for service is Howard Crandall, at 57065

  East Colfax, Strasburg, Colorado 80136.

         12.     Separate Defendant Howard Crandall (“Crandall”) is an individual and

  resident of Colorado.

         13.     Defendants maintain a website at https://crandalldrilling.com/.

                                IV.      FACTUAL ALLEGATIONS

         14.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

  Complaint as if fully set forth in this section.

         15.     Crandall is owner, principal, officer and/or director of Crandall Drilling.

         16.     Crandall manages and controls the day-to-day operations of Crandall

  Drilling, including but not limited to the decision to not pay Plaintiff a sufficient premium

  for hours worked in excess of forty (40) per week

         17.     Defendant is an “employer” within the meanings set forth in the FLSA, and

  was, at all times relevant to the allegations in this Complaint, Plaintiffs’ employer, as well

  as the employer of the members of the collective.

         18.     Defendant’s primary business is providing water well services, such as

  drilling and pump repair.

         19.     Defendant employs two or more individuals who engage in interstate

  commerce or business transactions, or who produce goods to be transported or sold in

  interstate commerce, or who handle, sell, or otherwise work with goods or materials that

  have been moved in or produced for interstate commerce, such as solar panels, vehicles,

  and drilling tools.




                                                 Page 3 of 12
                   Michael Sposato, et al. v. Crandall Drilling & Pump Service, LLC, et al.
                                   U.S.D.C. (D. Colo.) No. 1:20-cv-1197
                                 Original Complaint—Collective Action
Case 1:20-cv-01197-PAB-SKC Document 1 Filed 04/29/20 USDC Colorado Page 4 of 12




         20.    Defendant’s annual gross volume of sales made or business done is not

  less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

  stated) for each of the three years preceding the filing of this Complaint.

         21.    At all material times herein, Plaintiff has been entitled to the rights,

  protection and benefits provided under the FLSA, the CWA and the CMWO.

         22.    Plaintiff was employed by Defendant within the three (3) years preceding

  the filing of this Original Complaint.

         23.    Specifically, Plaintiff was employed by Defendant from September of 2015

  until January of 2020 as a foreman.

         24.    As a foreman, Plaintiff was paid an hourly rate.

         25.    At all relevant times herein, Defendant directly hired Plaintiff and similarly

  situated employees to work on its behalf, paid them wages and benefits, controlled their

  work schedules, duties, protocols, applications, assignments and employment conditions,

  and kept at least some records regarding their employment.

         26.    Plaintiff and similarly situated hourly employees regularly worked in excess

  of forty (40) hours per week throughout their tenure with Defendant.

         27.    Defendant paid Plaintiff and similarly situated hourly employees one and

  one-half times their base hourly rate for some hours worked over forty (40) in each week,

  but not for all hours worked over forty (40) in each week.

         28.    Upon information and belief, Defendant’s pay practices were the same for

  all hourly employees.

         29.    Plaintiff received nondiscretionary bonuses based on productivity.




                                                 Page 4 of 12
                   Michael Sposato, et al. v. Crandall Drilling & Pump Service, LLC, et al.
                                   U.S.D.C. (D. Colo.) No. 1:20-cv-1197
                                 Original Complaint—Collective Action
Case 1:20-cv-01197-PAB-SKC Document 1 Filed 04/29/20 USDC Colorado Page 5 of 12




         30.     However, Defendant did not include the bonuses that were paid to Plaintiff

  and in his regular rate when calculating overtime pay.

         31.     Section 778.208 of Title 29 of the Code of Federal Regulations requires that

  all forms of compensation, such as nondiscretionary bonuses, “must be totaled in with

  other earnings to determine the regular rate on which overtime pay must be based.”

         32.     Therefore, Defendant violated the FLSA by not including all forms of

  compensation, such as the nondiscretionary bonuses, in the regular rate when calculating

  Plaintiff’s overtime pay.

         33.     Defendant failed to pay Plaintiff and all others similarly situated a sufficient

  overtime premium for all hours worked over forty each week.

         34.     Upon information and belief, the pay practices that violate the FLSA alleged

  herein were the same at all of Defendant’s facilities because the policy was a centralized

  human resources policy implemented uniformly from the corporate headquarters.

         35.     Defendant knew or showed reckless disregard for whether the way it paid

  Plaintiffs and other hourly-paid workers violated the FLSA.

                     V.       REPRESENTATIVE ACTION ALLEGATIONS

         36.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

  Complaint as if fully set forth in this section.

         37.     Plaintiff brings this claim for relief for violation of the FLSA as a collective

  action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

         38.     Plaintiff brings his FLSA claims on behalf of all hourly-paid workers

  employed by Defendant at any time within the applicable statute of limitations period, who




                                                 Page 5 of 12
                   Michael Sposato, et al. v. Crandall Drilling & Pump Service, LLC, et al.
                                   U.S.D.C. (D. Colo.) No. 1:20-cv-1197
                                 Original Complaint—Collective Action
Case 1:20-cv-01197-PAB-SKC Document 1 Filed 04/29/20 USDC Colorado Page 6 of 12




  were classified by Defendant as non-exempt from the overtime requirements of the FLSA

  and who are entitled to payment of the following types of damages:

         A.     Payment for all hours worked, including payment of a lawful overtime

  premium for all hours worked for Defendant in excess of forty (40) hours in a workweek;

         B.     Liquidated damages; and

         C.     Attorneys’ fees and costs.

         39.    The relevant time period dates back three years from the date on which

  Plaintiff’s Original Complaint—Collective Action was filed and continues forward through

  the date of judgment pursuant to 29 U.S.C. § 255(a).

         40.    The members of the proposed FLSA Collective are similarly situated in that

  they share these traits:

         A.     They were classified by Defendant as non-exempt from the overtime

  requirements of the FLSA;

         B.     They were paid hourly rates;

         C.     They worked over forty hours in at least one week within the past three

  years; and

         D.     They were subject to Defendant’s common policy of failing to pay an

  overtime premium for all hours worked over forty in each week.

         41.    Plaintiff is unable to state the exact number of the potential members of the

  FLSA Collective but believe that the group exceeds five (5) persons.

         42.    Defendant can readily identify the members of the Section 16(b) Collective.

  The names, physical addresses, electronic mailing addresses and phone numbers of the

  FLSA collective action plaintiffs are available from Defendant, and a Court-approved

                                                Page 6 of 12
                  Michael Sposato, et al. v. Crandall Drilling & Pump Service, LLC, et al.
                                  U.S.D.C. (D. Colo.) No. 1:20-cv-1197
                                Original Complaint—Collective Action
Case 1:20-cv-01197-PAB-SKC Document 1 Filed 04/29/20 USDC Colorado Page 7 of 12




  Notice should be provided to the FLSA collective action plaintiffs via first class mail, email

  and text message to their last known physical and electronic mailing addresses and cell

  phone numbers as soon as possible, together with other documents and information

  descriptive of Plaintiffs’ FLSA claim.

                               VI.   FIRST CLAIM FOR RELIEF
                         (Individual Claim for Violation of the FLSA)

          60.    Plaintiff repeats and re-alleges all the preceding paragraphs of this

  Complaint as if fully set forth in this section.

          61.    29 U.S.C. § 207 requires employers to pay employees one and one-half

  (1.5) times the employee’s regular rate for all hours that the employee works in excess of

  forty (40) per week. 29 U.S.C.S. § 207.

          62.    Defendant classified Plaintiff as non-exempt from the requirements of the

  FLSA.

          63.    Defendant violated Section 778.208 of Title 29 of the Code of Federal

  Regulations by not including bonuses paid to Plaintiff in his regular rate when calculating

  his overtime pay.

          64.    Defendant failed to pay Plaintiff an overtime rate of one and one-half times

  his regular rate for all hours worked in excess of forty hours per week.

          65.    Defendant’s conduct and practice, as described above, has been and is

  willful, intentional, unreasonable, arbitrary and in bad faith.

          66.    By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff

  for monetary damages, liquidated damages and costs, including reasonable attorney’s

  fees provided by the FLSA for all violations which occurred within the three (3) years

  preceding the filing of Plaintiffs’ initial complaint, plus periods of equitable tolling.
                                                 Page 7 of 12
                   Michael Sposato, et al. v. Crandall Drilling & Pump Service, LLC, et al.
                                   U.S.D.C. (D. Colo.) No. 1:20-cv-1197
                                 Original Complaint—Collective Action
Case 1:20-cv-01197-PAB-SKC Document 1 Filed 04/29/20 USDC Colorado Page 8 of 12




         67.      Defendant has not acted in good faith nor with reasonable grounds to

  believe its actions and omissions were not a violation of the FLSA, and, as a result thereof,

  Plaintiff is entitled to recover an award of liquidated damages in an amount equal to the

  amount of unpaid overtime premium pay described above pursuant to Section 16(b) of

  the FLSA, 29 U.S.C. § 216(b).

         68.      Alternatively, should the Court find that Defendant acted in good faith in

  failing to pay Plaintiffs as provided by the FLSA, Plaintiffs are entitled to an award of

  prejudgment interest at the applicable legal rate.

                              VII. SECOND CLAIM FOR RELIEF
                        (Collective Action Claim for Violation of FLSA)

         69.      Plaintiff repeats and re-alleges all the preceding paragraphs of this

  Complaint as if fully set forth in this section.

         70.      Plaintiff brings this collective action claim on behalf of all hourly-paid

  workers employed by Defendant to recover monetary damages owed by Defendant to

  Plaintiff and members of the putative collective for all the overtime compensation for all

  the hours they worked in excess of forty (40) each week.

         71.      Plaintiff brings this action on behalf of himself individually and on behalf of

  all other similarly situated employees, former and present, who were and/or are affected

  by Defendant’s willful and intentional violation of the FLSA.

         72.      29 U.S.C. § 207 requires employers to pay employees one and one-half

  (1.5) times the employee’s regular rate for all hours that the employee works in excess of

  forty (40) per week. 29 U.S.C.S. § 207.

         73.      In the past three years, Defendant has employed at least five (5) hourly-

  paid workers.
                                                  Page 8 of 12
                    Michael Sposato, et al. v. Crandall Drilling & Pump Service, LLC, et al.
                                    U.S.D.C. (D. Colo.) No. 1:20-cv-1197
                                  Original Complaint—Collective Action
Case 1:20-cv-01197-PAB-SKC Document 1 Filed 04/29/20 USDC Colorado Page 9 of 12




         74.    Like Plaintiff, these hourly-paid employees regularly worked more than forty

  (40) hours in a week.

         75.    Defendant failed to pay Plaintiff and all similarly situated employees an

  overtime rate of one and one-half times their regular rate for all hours worked in excess

  of forty hours per week.

         76.    Because these employees are similarly situated to Plaintiff, and are owed

  overtime for the same reasons, the opt-in class may be properly defined as:

                All hourly employees who worked more than forty (40)
                hours in any week within the past three years.

         77.    Defendant’s conduct and practice, as described above, has been and is

  willful, intentional, unreasonable, arbitrary and in bad faith.

         78.    By reason of the unlawful acts alleged in this Complaint, Defendant is liable

  to Plaintiff and all those similarly situated for, and Plaintiff and all those similarly situated

  seek, unpaid overtime wages, liquidated damages, and costs, including reasonable

  attorney’s fees as provided by the FLSA.

         79.    Alternatively, should the Court find that Defendant acted in good faith in

  failing to pay Plaintiff and all those similarly situated as provided by the FLSA, Plaintiff

  and all those similarly situated are entitled to an award of prejudgment interest at the

  applicable legal rate.

                           VIII. THIRD CAUSE OF ACTION
                           (Individual Claim for Violations of
               CWA, C.R.S. § 8-4-101, et seq., and CMWO, C.C.R. § 1103-1)

         80.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

  though fully incorporated in this section.

         81.    Plaintiff regularly worked more than forty (40) hours per workweek.
                                                 Page 9 of 12
                   Michael Sposato, et al. v. Crandall Drilling & Pump Service, LLC, et al.
                                   U.S.D.C. (D. Colo.) No. 1:20-cv-1197
                                 Original Complaint—Collective Action
Case 1:20-cv-01197-PAB-SKC Document 1 Filed 04/29/20 USDC Colorado Page 10 of 12




          82.   Defendants failed to properly pay Plaintiff overtime wages at a rate of not

  less than one and one-half (1.5) times his regular rate of pay for all hours he worked in

  excess of forty (40) per workweek.

          83.   Defendants’ conduct and practices, described herein, were willful,

  intentional, unreasonably, arbitrary, and in bad faith.

          84.   Because Defendants willfully violated the CWA and CMWO, a three (3) year

  statute of limitations shall apply to such violations.

          85.   As a result of Defendant’s uniform and common policies and practices

  described above, Plaintiff was illegally deprived of overtime wages earned, in such

  amounts to be determined at trial, and is entitled to recovery of such total unpaid amounts,

  reasonable attorneys’ fees, costs and other compensation pursuant to Colo. Rev. Stat. §

  8-6-118.

                                   IX.      PRAYER FOR RELIEF

          WHEREFORE, premises considered, Plaintiff Michael Sposato respectfully prays

  that each Defendant be summoned to appear and to answer herein as follows:

          A.    That Defendant be required to account to Plaintiff, the collective members

  and the Court for all of the hours worked by Plaintiff and the collective members and all

  monies paid to them;

          B.    A declaratory judgment that Defendant’s practices violate the Fair Labor

  Standards Act, 29 U.S.C. § 201, et seq., and attendant regulations at 29 C.F.R. § 516, et

  seq.;

          C.    Certification of, and proper notice to, together with an opportunity to

  participate in the litigation, all qualifying current and former employees;

                                                Page 10 of 12
                   Michael Sposato, et al. v. Crandall Drilling & Pump Service, LLC, et al.
                                   U.S.D.C. (D. Colo.) No. 1:20-cv-1197
                                 Original Complaint—Collective Action
Case 1:20-cv-01197-PAB-SKC Document 1 Filed 04/29/20 USDC Colorado Page 11 of 12




         D.       Judgment for damages for all unpaid overtime compensation under the Fair

  Labor Standards Act, 29 U.S.C. § 201, et seq., and attendant regulations at 29 C.F.R. §

  516, et seq.;

         E.       Judgment for liquidated damages pursuant to the Fair Labor Standards Act,

  29 US.C. § 201, et seq., and attendant regulations at 29 C.F.R. § 516, et seq., in an

  amount equal to all unpaid overtime compensation owed to Plaintiff and members of the

  collective during the applicable statutory period;

         F.       A declaratory judgment that Defendants’ practices alleged herein violate the

  Colorado Minimum Wage Order Number 35, 7 Colo. Code Regs. § 1103-1(4);

         G.       Judgment for damages for all unpaid overtime compensation and penalties

  to which Plaintiff is lawfully entitled under the Colorado Minimum Wage Order Number

  35, 7 Colo. Code Regs. § 1103-1(4), Colo. Rev. Stat. § 8-6-118, and/or the CWCA, Colo.

  Rev. Stat. § 8-4-109;

         H.       An order directing Defendant to pay Plaintiff and members of the collective

  pre-judgment interest, reasonable attorney’s fees and all costs connected with this action;

  and

         I.       Such other and further relief as this Court may deem just and proper.




                                                 Page 11 of 12
                    Michael Sposato, et al. v. Crandall Drilling & Pump Service, LLC, et al.
                                    U.S.D.C. (D. Colo.) No. 1:20-cv-1197
                                  Original Complaint—Collective Action
Case 1:20-cv-01197-PAB-SKC Document 1 Filed 04/29/20 USDC Colorado Page 12 of 12




                                                        Respectfully submitted,

                                                        MICHAEL SPOSATO, Individually
                                                        and on Behalf of All Others
                                                        Similarly Situated, PLAINTIFFS

                                                        SANFORD LAW FIRM, PLLC
                                                        One Financial Center
                                                        650 South Shackleford, Suite 411
                                                        Little Rock, Arkansas 72211
                                                        Telephone: (501) 221-0088
                                                        Facsimile: (888) 787-2040

                                                        /s/ April Rhéaume ______
                                                        April Rhéaume
                                                        Ark. Bar No. 2015208
                                                        april@sanfordlawfirm.com

                                                        /s/ Josh Sanford _______
                                                        Josh Sanford
                                                        Colo. Bar No. 44358
                                                        josh@sanfordlawfirm.com




                                             Page 12 of 12
                Michael Sposato, et al. v. Crandall Drilling & Pump Service, LLC, et al.
                                U.S.D.C. (D. Colo.) No. 1:20-cv-1197
                              Original Complaint—Collective Action
